Order, in so far as it denies defendant Cawcroft’s motion for an examination of Roy G. Roberts, reversed on the law and the facts and motion granted directing the examination of said Roberts as to those matters set forth in paragraph numbered 16th of the amended answer of defendant Cawcroft relating to the ownership of the stock therein referred to and the source of the funds by which such stock was acquired, and otherwise affirmed, without costs of this appeal to either party. The said examination of Roy G. Roberts shall be held at the City Hall, Jamestown, N. Y., on June 7, 1938, at ten a. m., before Walter H. Edson, Esq., an attorney and counselor at law, who is designated for that purpose.> All concur. (The order denies a motion to examine a witness before trial in an action for conversion.) Present — Lewis, Cunningham, Taylor and Dowling, JJ.